KLEIN, J.
Appellant is the beneficiary of a testamentary trust which is being administered by the appellee co-trustees in Missouri. The trust was created pursuant to the will of a resident of Missouri whose estate was probated in Missouri. Appellant, a resident of Florida, brought this suit alleging improper conduct by the trustees. We conclude that the trial court was correct in dismissing the case.
This is an action involving the administration of a trust which is governed by section 737.201, Florida Statutes (1997). Section 737.203, entitled “Trust proceedings; dismissal of matters relating to foreign trusts.” provides:
Over the objection of a party, the court shall not entertain proceedings under s. 737.201 for a trust registered, or having its principal place of administration, in another state unless all interested parties could not be bound by litigation in the courts of the state where the trust is registered or has its principal place of administration. The court may condition a stay or dismissal of a proceeding under this section on the consent of any party to jurisdiction of the state where the trust is registered or has its principal place of business, or the court may grant a continuance or enter any other appropriate order.
Appellee trustees moved to abate or dismiss the complaint on jurisdictional grounds as well as improper venue under section 737.203. The trial court granted the motion, stating that the complaint was dismissed for lack of jurisdiction based on the representation of the trustees that Missouri would have jurisdiction over the action. Appellant primarily argues that the order was wrong in dismissing for lack of jurisdiction. We need not reach that argument because we conclude that dismissal should have been ordered under section 737.203. We therefore affirm.
GROSS and HAZOURI, JJ, concur.